Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 4 and 16-23 are withdrawn from further consideration as set forth in the previous Office Action.

Note 37CFR.184 (h)(3):
(3) Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section. (with emphasis)

The drawings are objected under 37CFR.184 (h)(3): at least fig. 8 is not a cross section of 8-8 in fig. 2: the main compartment, the two zippers structure, the cover 232 are missing.  Note Applicant is requested to provide all structure and labels in fig. 3 onto the cross section in fig. 8.
The drawing are objected: The drawings are confusing: a) in fig. 3, sidewall 218 is in planar relationship with 212 (first perimeter) and 232 (cover), in cross section in fig. 8, it is unclear where is 232 and why it seems to be in perpendicular in fig. 8, b) where is the zipper structures 140 and 262 in fig. 8.

From Applicant’s specification: 
[0035] In some embodiments, bottom portion 214 of first enclosure 210 may be disposed 
within body portion 130 of bag 100. In some embodiments, bottom portion 214 may separate first compartment 240 from a main compartment 132 of bag 100 defined by body portion 130. Bottom portion 214 may be generally rectangular, however, it make take other shapes as well such as, for example, square, circular, ovular, elliptical, or D- shaped, and may or may not be symmetrical about any axis. In some embodiments,

[0044] With reference to FIG. 3, second enclosure 260 may define a second compartment 
290 where a user may store items. In some embodiments, second enclosure 260 may 
include an opening 284 whereby a user may access second compartment 290.

Claims 1, 2, 5-9, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  
Claims 1 recites two compartments.  The first compartment (240) defined by a bottom portion (130), a sidewall (218) extending and a first perimeter (212).  The second compartment (290) defined by only a perimeter. Both the two compartments cited in claim 1 lack structure to first perimeter 212 defining an opening which comprises a zipper at 230 in fig. 3 (that is the only opening of the first enclosure).  Claim 5 then recites a zipper configured to couple the first perimeter of the first enclosure with the second perimeter of the second enclosure. As disclosed in the specification, the zipper in claim 5 is not coupled at the first perimeter defining an opening set for in claim 1.   
The drawings are confusing that renders the interpretation of the claim indefinite: a) in fig. 3, sidewall 218 is in planar relationship with 212 (first perimeter) and 232 (cover), in cross section in fig. 8, it is unclear where is 232 and why it seems to be in perpendicular to 232 in fig. 8, b) 214 and 215 are on the same plane in fig. 3 while they are on different planes in fig. 8, c) where is the zipper structures 140 and 262 in fig. 8.
Similar issues with the cross section in fig. 7.

Claims 1, 2, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (20140166415).  

    PNG
    media_image1.png
    997
    1363
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1215
    815
    media_image2.png
    Greyscale



First interpretation: a first enclosure defining a first compartment, the first enclosure comprising a bottom portion (note the divider immediate to the left of zipper 11), a sidewall 12 extending from the bottom portion, and a first perimeter (zipper 14) defining an opening, a
a second enclosure defining a second compartment (13), the second enclosure comprising a second perimeter (zipper) having a first edge hingedly coupled (note the hinge in figs 2 and 30) to the first enclosure, the second enclosure is rotatable between an open position and a closed position, wherein the volume of the first compartment is greater than the volume of the second compartment (see cross section in fig. 4 showing the first compartment being greater than that of the closure 13.  
	Second interpretation:  In this case, the bottom portion comprises panel 21.
Regarding claim 2, note the the bottom portion of the first enclosure in either interpretations, supra, separates the first compartment from the main compartment.
Regarding claim 5, note the zipper 14.
Regarding claim 6, note the cover is portion 210.
Regarding claim 8, as set forth, supra, note that when the bag of the Lai is laid down on the back at the retractable handle portion the second enclosure is disposed over the first enclosure.  
Claims 1, 2, 5-9, and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chisholm (8104594).  Chisholm teaches a bag with a top end, a bottom end (note that when the bag of the is laid down on the back in fig. 4 the top end is at  the cover portion,  a body portion (84) defining a main compartment disposed between the top end and the bottom end, a protective case disposed at the top end, the protective case comprising a first enclosure defining a first compartment, the first enclosure comprising a bottom portion (100), a sidewall 12 extending from the bottom portion, and a first perimeter 29 defining an opening, a second enclosure (note the front wall 76 pocket has a zipper) defining a second compartment, the second enclosure comprising a second perimeter (zipper 29) having a first edge hingedly coupled (fig. 2) to the first enclosure, the second enclosure is rotatable between an open position and a closed position, wherein the volume of the first compartment is greater than the volume of the second compartment (Note that the volume of the first compartment further comprises housing at 100 making it larger).
Also note that to the degree it is argued that the opening is not the zipper 
(17)    As shown in FIG. 4, the second compartment may have a length 87 defined between a top end 106 and a bottom end 108 that may be positioned opposite to the top end 106; a width 95 defined between a first end 102 and a second end 104 that may be positioned opposite to the first end 102; and a depth 94 defined between the second flap 26 and a back side 100 that may be positioned opposite to the second flap 26.  The second compartment 76 of the case 2 may have a second volume defined by the length 87, the width 95 and the depth 94.   In an embodiment, the second volume of the second compartment 76 may be greater than ten percent of the of the first volume of the first compartment 84.  (with emphasis)

Regarding claim 2, note bottom at 100 separates the first compartment from the main compartment.  
Regarding claim 5, note the zipper at 29.

Regarding claim 8, note the bag of the is laid down on the back in fig. 4 in the closed position, the second enclosure is disposed over the first enclosure.  
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm in view of Edwards et al. (20140048370).  Edwards teaches that it is known in the art to provide a rigid lid and a flexible body at 150. 
In this particular embodiment the cover lid 140 zips together with the flexible skirt or jacket 150.
..

[0094] The cover lid 140 is rigid and can be zipped around the case 100.  The  cover lid 140 preferably comprises a polyethylene side-board structure 140a to  help the panel hold its shape


It would have been obvious to one of ordinary skill in the art to provide a rigid lid and a flexible body (collapsible) as taught Edwards by to enable one to collapse the suitcase to save room while providing protection.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (5431265).  Yoo teaches a bag with a top end at, a bottom end (note that when the bag of the Yoo is laid down on the back in fig. 6) a body portion 8 defining a main compartment disposed between the top end and the bottom end; a protective case disposed at the top end, the protective case comprising, a first enclosure  defining a first compartment, the first enclosure comprising a bottom portion (19b, fig.2), a sidewall 19a extending from the bottom portion, and a first perimeter (zipper 15) defining an opening, a second enclosure 2 defining a second compartment,  by zipper 14.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renz et al. (7150346).  Renz teaches a bag with a top end at, a bottom end (note that when the bag of the Renz can be laid down on the back at 115) a body portion 115+120+125+140 defining a main compartment disposed between the top end and the bottom end; a protective case disposed at the top end, the protective case comprising, a first enclosure  defining a first compartment, the first enclosure comprising a bottom portion, a sidewall 180 extending from the bottom portion, and a first perimeter (zipper 195) defining an opening, a second enclosure 185 defining a second compartment (along with portion 190’ in fig. 10), the second enclosure comprising a second perimeter (zipper) having a first edge hingedly coupled (note the hinge in fig 6) to the first enclosure, the second enclosure is rotatable between an open position and a closed position, wherein the volume of the first compartment is greater than the volume of the second compartment (note that the claim defines the second enclosure comprises merely a second perimeter and the panel 185 has a perimeter as claimed.  Note that it also a compartment formed by portions 190’ in fig. 10 which is smaller than the second compartment formed by 180 in fig. 10.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Renz in view of Farrelly et al. (20140216874).  Farrelly teaches that it is known in the art to provide a rigid cover 
[0053] In some embodiments, the second body 130 may be joined to the main body  125 along a portion of a perimeter of the second body 130 through a hinge such  that the second body 130 may pivot with respect to the main body 125 along the  hinge.  In some embodiments, the hinge may be provided along a side portion of the perimeter of the second body 130.
..
[0061] ..The relatively rigid, rigid, shape retaining, and/or shock absorbing material may be used to provide a degree of protection to an object placed within the second  compartment 110. (with emphasis)
..
[0062] With reference to FIGS. 1 and 8, in some embodiments that utilize a relatively rigid, rigid, shape retaining, and/or shock absorbing material, the second body 130 may further include one or more pieces of fabric, rubber, and/or foam 330 that cover at least a portion, up to the entire portion, of the  relatively rigid and/or shock absorbing material. (with emphasis)

	It would have been obvious to one of ordinary skill in the art to provide the second enclosure comprises a substantially rigid member, wherein the substantially rigid member is more rigid than the body portion of the bag as taught by Farrelly to provide protection for the contents on the front pocket portion of the carrying device.
	Regarding claim 13 note the any surface can comprises any angled portion since angled portion can be between 0-360 degrees.  The rigid cover of Farelly in fig. 6 has angled portions  as claimed.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the Renz rejection, as set forth above and further in view of Pennington (D825921).  Pennington teaches that it is known in the art to provide angled portions on the pockets in figs. 4 and 5 with first angled portion and the second angled portion form an obtuse angle and the first angled portion and the second angled portion is closer to the first edge of the second perimeter than a second .

Applicant's arguments have been fully considered but they are not persuasive. 
With respect to the 112 rejection, the examiner asked applicant to identify panels defining claimed first and second compartment.  Applicant refuses to identify.  As set forth above, the confusion including: the first enclosure is defined by first perimeter 212 defining an opening which comprises a zipper at 230 in fig. 3 (that is the only opening of the first enclosure).  Claim 5 then recites a zipper configured to couple the first perimeter of the first enclosure with the second perimeter of the second enclosure. As disclosed in the specification, the zipper in claim 5 is not coupled at the first perimeter defining an opening set for in claim 1.   
Also the drawing whether they are schematic or non-schematic, (a) it must label all element material in the cross section as set forth in Note 37CFR.184 (h)(3), and (b) it should not have any contradiction in fig. 3 show 218 in overlapping relation with 215 condition while fig. 8 shows some perpendicular relationship along with like overlapping panels (one is cover 232 between.)
The amended claim 1 do not read over the previous applied Lai reference as set forth above. 
Other arguments are moot in view of new grounds of rejections, as set forth supra.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733